Case: 09-10977     Document: 00511160258          Page: 1    Date Filed: 06/30/2010



            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 30, 2010

                                       No. 09-10977                         Lyle W. Cayce
                                                                                 Clerk

RADER & CAMPBELL, a Professional Corporation; DONOVAN CAMPBELL,
JR.; MCCORD WILSON,

                                                   Plaintiffs – Appellees
v.

SUZANNE COATES,

                                                   Defendant – Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-CV-1844


Before REAVLEY, WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5th Cir. R. 47.6.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.